                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT TENNESSEE

ANGELA SIMONS and
ELIZABETH MATTHEWS, as the
surviving sisters and next of kin of
MARTIN BISHOP,

                  Plaintiffs,
                                           Case No. 16-CV-01123
vs.                                        HON. GEORGE CARAM STEEH

THE METROPOLITAN GOVERNMENT
OF NASHVILLE AND DAVIDSON
COUNTY, TENNESSEE,

              Defendant.
__________________________/

                                 JUDGMENT

      The above entitled matter has come before the court on a nonjury

trial, and in accordance with the court's memorandum opinion and order

setting forth the court’s findings of fact and conclusions of law entered on

this date,

      IT IS ORDERED AND ADJUDGED that judgment hereby is

GRANTED in favor of Defendant The Metropolitan Government of

Nashville and Davidson County, Tennessee.

                                       KIRK L. DAVIES
                                       CLERK OF THE COURT
                                       BY: s/Julie Owens
                                          DEPUTY COURT CLERK
Dated: November 12, 2019
